UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Emerging Markets Opportunity Fund FORM N-Q Item 1. Schedule of Investments. [INSERT SCHEDULE OF INVESTMENTS HERE] STATEMENT OF INVESTMENTS Emerging Markets Opportunity Fund February 28, 2009 (Unaudited) Common Stocks95.6% Shares Value ($) Brazil16.2% Banco Bradesco, ADR 9,150 79,788 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR 2,200 53,306 Cia Energetica de Minas Gerais, ADR 6,000 81,960 Cia Vale do Rio Doce (Preferred), Cl. A, ADR 15,400 171,710 Cia Vale do Rio Doce, ADR 6,200 79,918 Localiza Rent a Car 14,700 49,176 MRV Engenharia e Participacoes 11,900 51,852 Petroleo Brasileiro (Preferred), ADR 20,600 461,028 Satipel Industrial 12,600 20,654 Unibanco - Uniao de Bancos Brasileiros, ADR 1,500 78,495 China8.1% Bank of China, Cl. H 491,000 134,977 China Life Insurance, Cl. H 54,000 150,203 China Petroleum & Chemical, Cl. H 189,000 97,321 Huaneng Power International, Cl. H 130,000 84,111 Industrial & Commercial Bank of China, Cl. H 234,233 94,223 Egypt2.1% Egyptian Financial Group-Hermes Holding 22,581 53,670 Orascom Construction, GDR 2,200 89,005 Hong Kong8.9% Beijing Enterprises Holdings 57,330 223,354 China Mobile 35,500 305,553 CNOOC 104,000 89,816 Hungary.7% Magyar Telekom Telecommunications, ADR 4,240 India6.4% Bharat Heavy Electricals 5,350 144,836 Bharti Airtel 4,510 a 55,602 HDFC Bank, ADR 1,500 76,500 Infosys Technologies, ADR 2,600 62,920 Reliance Industries 4,281 104,638 Indonesia4.7% Bank Rakyat Indonesia 231,000 70,530 Perusahaan Gas Negara 495,000 77,477 Tambang Batubara Bukit Asam 71,017 41,986 Telekomunikasi Indonesia 257,000 133,891 Israel2.9% Elbit Systems 1,100 48,619 Teva Pharmaceutical Industries, ADR 3,500 156,030 Kazakhstan.8% KazMunaiGas Exploration Production, GDR 4,570 Luxembourg2.8% MSCI Daily TR New Emerging Markets India (Warrants 11/11/09) 966 a Mexico4.5% America Movil, ADR, Ser. L 5,568 141,873 Fomento Economico Mexicano, ADR 2,700 62,208 Grupo Televisa, ADR 5,373 65,389 Telefonos de Mexico, ADR, Ser. L 3,130 43,006 Poland1.2% PBG 647 a 36,854 Telekomunikacja Polska 9,791 47,413 Russia4.9% Comstar United Telesystems 25,040 67,608 Gazprom, ADR 11,020 143,150 LUKOIL, ADR 2,315 74,173 NovaTek OAO 2,310 54,285 South Africa4.3% ABSA Group 5,200 45,799 AngloGold Ashanti 1,300 38,273 Aspen Pharmacare Holdings 19,300 a 79,263 Impala Platinum Holdings 2,000 23,472 Telkom 6,100 59,805 Truworths International 17,800 54,853 South Korea10.1% Dongbu Insurance 3,990 36,488 Hite Brewery 9 a 814 Hyundai Mobis 1,075 51,278 KB Financial Group, ADR 3,300 62,106 KT 470 11,409 KT & G 1,297 66,399 LG 1,670 43,602 Samsung Card 4 68 Samsung Electronics 288 89,025 Samsung Electronics, GDR (Common) 326 b 51,508 Samsung Electronics, GDR (Preferred) 798 70,623 Samsung Fire & Marine Insurance 587 59,479 Shinhan Financial Group 1,670 a 24,907 Shinhan Financial Group (Rights) 242 a 505 Shinsegae 72 18,623 SK Telecom 538 65,438 Yuhan 380 47,796 Taiwan5.7% Cathay Financial Holding 52,833 41,479 China Steel 52,550 32,904 Chunghwa Telecom, ADR 3,473 a 53,310 Far Eastern Textile 49,220 29,107 HON HAI Precision Industry 15,042 29,690 HTC 4,500 48,213 Richtek Technology 14,496 61,303 Taiwan Mobile 18,670 24,310 Taiwan Semiconductor Manufacturing, ADR 10,415 78,529 Thailand4.9% Advanced Info Service 51,900 114,859 Bangkok Bank, NVDR 37,000 75,409 Banpu 400 2,316 Banpu, NVDR 800 4,632 PTT Exploration & Production 22,400 54,417 Siam Commercial Bank 56,200 85,897 Turkey4.3% KOC Holding 40,322 a 50,281 Tupras Turkiye Petrol Rafine 9,006 82,109 Turk Hava Yollari 12,208 a 40,212 Turkcell Iletisim Hizmet 16,880 83,899 Turkiye Garanti Bankasi 35,139 a 42,784 United States2.1% iShares MSCI Emerging Markets Index Fund 6,770 Total Common Stocks (cost $9,186,707) Preferred Stocks1.9% Brazil Bradespar 4,700 44,024 Investimentos Itau 29,498 87,209 Total Preferred Stocks (cost $174,575) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $200,000) 200,000 c Total Investments (cost $9,561,282) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts NVDRNon Voting Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, this security amounted to $51,508 or 0.7% of net assets. c Investment in affiliated money market mutual fund. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $9,561,282. Net unrealized depreciation on investments was $2,591,694 of which $153,160 related to appreciated investment securities and $2,744,854 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
